SUMMARY ORDER
Plaintiff Michel Paradis, acting pro se, appeals from a judgment, entered November 23, 2004 in the United States District Court for the Southern District of New York (Stein, J.), dismissing his claims for breach of contract under Fed.R.Civ.P. 12(b)(6). Familiarity with the record below and issues on appeal is presumed.
We review the district court’s Rule 12(b)(6) dismissal de novo, taking all factual allegations of the complaint as true and drawing all reasonable inferences favorable to the plaintiff. See PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1197 (2d Cir. 1996). We affirm the judgment essentially for the reasons stated in the opinion of the district court. See Paradis v. Ghana Airways Ltd., 348 F.Supp.2d 106 (S.D.N.Y. 2004).
We have considered petitioner’s remaining contentions and find them to be without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.